    UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT

               DESIGNATION OF A DISTRICT JUDGE
  FOR SERVICE IN ANOTHER DISTRICT WITHIN THE SECOND CIRCUIT


                            For the Purpose of Trying a Specific Case




       Pursuant to 28 U.S.C. § 292(b), I hereby designate the Honorable Paul A. Engelmayer,
United States District Judge for the Southern District of New York, to perform the duties of United
States District Judge temporarily for the Eastern District of New York for the specific case United
States ofAmerica v. Lucio Celli, Case No. 19-cr-127, and all related matters.




Dated: October 6, 2020
                                                     Ro~Pooler
                                                     Acting Chief Circuit Judge
                                                     Second Circuit Cami of Appeals




cc: Hon. Colleen McMahon, ChiefU.S.D.J., Southern District of New York
    Hon. Paul A. Engelmayer, U.S.D.J., Southern District of New York
    Ruby J. Krajick, Clerk of Court, Southern District of New York
    Hon. Roslynn R. Mauskopf, ChiefU.S.D.J., Eastern District of New York
    Hon. Ann M. Donnelly, U.S.D.J., Eastern District of New York
    Douglas C. Palmer, Clerk of Comi, Eastern District of New York
    Michael Jordan, Second Circuit Executive
